 


109 HRES 746 IH: Raising a question of the privileges of the House.
U.S. House of Representatives
2006-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 746 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2006 
Ms. Pelosi submitted the following resolution; which was laid on the table 
 
RESOLUTION 
Raising a question of the privileges of the House. 

 
Whereas it has been two years since credible reports of misconduct by Mr. Jack Abramoff and Members of Congress began appearing regularly in the public record, including reports closely linking Republican Members of Congress with the documented misconduct of Mr. Abramoff; 
Whereas in the first session of the 109th Congress, for the first time in the history of the House of Representatives, the rules of procedure of the Committee on Standards of Official Conduct were changed on a partisan basis, the Chairman of the Committee and two of his Republican Colleagues were dismissed from the Committee, the newly appointed Chairman of the Committee improperly and unilaterally fired non-partisan staff, and the Chairman attempted to appoint supervisory staff without a vote of the Committee in direct contravention of the intent of the bi-partisan procedures adopted in 1997; 
Whereas because of these actions, the Committee on Standards of Official Conduct conducted no investigative activities in the first session of the 109th Congress and has not yet conducted such activities; 
Whereas the Senate Committee on Indian Affairs and the Senate Committee on Finance have both undertaken investigations of Mr. Jack Abramoff’s activities, yet no House Committee has begun any such investigation; 
Whereas, on March 29, 2006, Mr. Jack Abramoff was sentenced to five years and ten months in prison after pleading guilty to conspiracy and wire fraud; 
Whereas a Justice Department press release reported that Mr. Jack Abramoff corruptly provid[ed] things of value to public officials … including, but not limited to, a lavish trip to Scotland to play golf on world-famous courses, tickets to sporting events and other entertainment, regular meals at Abramoff’s upscale restaurant, and campaign contributions for [a] Representative, his political action committee, his campaign committee, and other political committees on behalf of [that] Representative. (Department of Justice press release, January 3, 2006); 
Whereas Mr. Jack Abramoff’s plea agreement states that he and his colleagues provided things of value to public officials in exchange for a series of official acts and influence … including agreements to support and pass legislation (and) agreements to place statements in the Congressional Record. (Abramoff Plea Agreement); and 
Whereas, on November 5, 2005, in the United States District Court for the District of Columbia, a former Congressional staff member and business partner of Mr. Jack Abramoff pled guilty to conspiracy to violate Federal laws and admitted that, beginning in January 2000, he offered and provided things of value to public officials, including Members of Congress and staff, in exchange for a series of official acts: Now, therefore, be it  
 
That the Committee on Standards of Official Conduct shall immediately initiate an investigation of the misconduct by Members of Congress and their staff implicated in the scandals associated with Mr. Jack Abramoff’s criminal activity. 
 
